DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges applicant’s amendments to claims 1, 3-5, and 10 filed January 14, 2021.
Claim Objections
Claim 10 is objected to because of the following informalities:  line 24, the phrase “structured to place” should be changed to “structured to allow a user to place.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 10, lines 24 and 25, the phrase “a handle…structured to place the front access panel in the closed position” suggests that the structure of the handle places the front access panel in the closed position, however, it is understood from the specification that the handle is structured to allow a user to place or to use the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turpen (US-3478919) in view of Kreitzer (US Pub. No. 2014/0306465), and further in view of Blomquist et al. (US-3175873).  An “arc-resistant electrical switching assembly” enclosure, the enclosure comprising: a housing (container, Col. 2, lines 30-39), comprising: an outer surface (Figure 1); a cavity formed by the outer surface (internal space of the container), and the cavity comprising a front opening (opening covered by panel 29, Figure 1) having a perimeter (perimeter that cooperates with panel 29, Figure The examiner would like to note that the recitation in the preamble that the enclosure is “an arc-resistant electrical switching assembly enclosure” is part of the preamble, and is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention.  Thus, the preamble of the claim is not considered a limitation and is of no significance to the claimed construction.  See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Although Turpen does not disclose that the series of stationary substantially c-shaped channels with the series of stationary pins are mounted to the housing so as to cooperate with the latch rods connected to the front access panel, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to locate the stationary substantially c-shaped channels and the series of 
Turpen fails to disclose a single handle translating the movable latch rods.  Kreitzer teaches a handle 10, 11, 12 having a handle connecting portion 10 connecting two movable handle portions 12 (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to include a handle connecting portion connecting the movable handle portions of Turpen so as to create a single handle, thereby, allowing a user to simultaneously translate the movable latch rods and enhancing the ease in which the front access panel is mechanically engaged and disengaged from the housing.  When the latch rods are located on the front access panel 29 of Turpen, the connecting portion 10 along with the handle portions 40, to which connecting portion 10 is connected as taught by Kreitzer, would be structured to allow a user to grasp the handle (10 and two 40s as a unit) to place the front access panel in the closed position since handle portions 40 are engages with shafts of gears 39 (Figures 2 and 3), which would be located in the front access panel.
Turpen discloses that the enclosure is a large capacity container for storing and transporting cargo (Col. 1, lines 13 and 14).  Turpen does not specify the cargo stored within the enclosure, specifically, the cargo being an electrical switching assembly.  Blomquist et al. teaches an electrical switching assembly (Figure 1 and Col. 1, lines 23-25).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to specify that the cargo stored or housed in the enclosure of Turpen is an electrical switching assembly since an electrical switching assembly, such as that of Blomquist et al., is capable of being placed in a cargo container for storage and transportation.
Allowable Subject Matter
10.	Claims 1 and 3-5 are allowed.
Response to Arguments
11.	Applicant's arguments filed January 14, 2021 regarding the combination of Turpen and Kreitzer have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Furthermore, Kreitzer was only utilized to teach a handle connecting portion 10 for connecting the two movable connecting handle portions 40 of Turpen such that the handle portions 40 can be moved simultaneously.  Therefore, the combination of Turpen with Kretizer is maintained.
12.	The examiner appreciates applicant’s amendments to the claims, and therefore, the claim objections and rejections under 35 U.S.C. 112(b) set forth in the previous Office Action are withdrawn.
13.	In light of applicant’s further amendments to claim 10, a new claim objection, a new rejection under 35 U.S.C.112(b), and a new rejection under 35 U.S.C. 103 are set forth above.
Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219.  The examiner can normally be reached on Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        May 3, 2021